                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-10724-SVW-SS                                           Date      February 21, 2020
 Title             Mimoun v. FCA US LLC et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER REMANDING CASE


        The case is remanded to state court because this Court lacks diversity jurisdiction from the face
of the complaint. Defendant's argument that Plaintiff does not intend to pursue a claim against the
California-based dealership has no legal or factual support.




                                                                                                    :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
